MEMORANDUM **
Arizona state prisoner Royzell Williams appeals pro se the district court’s dismissal, based on the statute of limitations, of his 42 U.S.C. § 1983 action alleging unconstitutional conditions of confinement in the Pinal County jail. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s dismissal on statute of limitations grounds. Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999), cert. denied, 529 U.S. 1117, 120 S.Ct. 1979,146 L.Ed.2d 808 (2000).
The district court did not err by dismissing Williams’ 1999 action based on the Arizona statute of limitations because Williams’ claim accrued at the latest in 1991 when he was injured, see id. at 914, and Williams had a reasonable amount of time to file suit after the effective date of the amended Ariz.Rev.Stat. § 12-502 (1995), see id. at 915-16 (almost two years after the effective date of a statutory amendment is a reasonable amount of time to file suit).
We reject Williams’ remaining contentions as without merit and deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.